Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 31 May 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            My dear Marqs
                            New Windsor May 31st 1781
                        
                        I have just returned from Weathersfield at which I expected to have met with the Count de Rochambeau
                            & Count de Barras, but the British fleet having made its appearance off Block Island, the Admiral did not think it
                            prudent to leave New port. Count Rochambeau was only attended by Chevr Chattellux—Generals Knox and Duportail were with
                            me.
                        Upon a full consideration of our affairs in every point of view an attempt upon New York with its present
                            Garrison (which by estimation is reduced to 4500 regular Troops & about 8000 irregulars) was deemed preferable to
                            a Southern operation as we had not the Command of the Water. The reasons which induced this determination were the danger
                            to be apprehended from the approaching Heats—the inevitable dissipation & loss of Men by so long a march—and the
                            difficulty of transportation—but above all, it was thought that we had a tolerable prospect of expelling the enemy or
                            obliging them to withdraw part of their force from the Southward, which last would give the most effectual relief to those
                            States. The French Troops are to March this way as soon as certain circumstances will admit, leaving about 200 Men at
                            Providence with the heavy stores and 500 Militia upon Rhode Island to secure the works.
                        I am endeavouring to prevail upon the States to fill up their Battalions for the Campaign, if they cannot do
                            it upon better terms, and to send in ample and regular supplies of Provision—Thus you perceive it will be sometime
                            before our plan can be ripe for execution, and that a failure on our part in men and Supplies may defeat it; but I am in
                            hopes that the States in this quarter will exert themselves to attain what has long been a favourite & is an important
                            object to them.
                        We have rumours, but I cannot say they are well founded, that the enemy are about to quit New Yk altogether.
                            Should they do this we must follow them of necessity, as they can have no other view than endeavouring to sieze &
                            secure the Southern States, if not to hold them finally, to make them the means of an advantageous negociation of Peace.
                        I take it for granted that your last dispatches inform you fully of European Affairs and that you can judge
                            from them of the probability of such an event as I have mentioned taking place. As you have no cypher by which I can write
                            to you in safety, and my letters have been frequently intercepted of late I restrain myself from mentioning many matters I
                            wish to communicate to you.
                        I shall advise you every now and then of the progress of our preparations—It would be unnecessary for you to
                            be here at present, and I am sure you would not wish to leave your charge while you are so near an enemy, or untill you
                            could deliver them up to General Greene or to another officer capable of exercising the command which you are in—You will
                            always remember My dear Marquis that your return to this army depends upon your own choice and that I am with every
                            sentiment of esteem regd & Affecte Yr Most Obedt Servt
                        
                            Go: Washington
                        
                        
                            P.S. My public letter contains an answer to your several favors. We have just heard from New York that
                                Genl Robinson is going to supply the place of Philips.
                        
                    